Edna Ernest Taylor and
                                                                    Elizabeth Earnest /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2014

                                   No. 04-13-00445-CV

                   PNP PETROLEUM I, LP and PNP Management, Inc.,
                                  Appellants

                                             v.

                   Edna Ernest TAYLOR and Elizabeth Earnest Herbst.,
                                    Appellees

                  From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 10-05-00167CVF
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
        The Appellant’s Zaccaria and Cibolo’s Unopposed Second Motion for Extension of Time
to File Reply Brief is GRANTED. The appellant’s reply brief is due on February 13, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court